DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 10 January 2022 in reference to application 16/950,667.  Claims 14-33 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 33 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed toward a computer readable media which has not been limited to non-transitory embodiments by the claim or the specification.  Although the specification limits computer readable storage media to non-transitory embodiments, only computer readable media is claimed.  Therefore the claim scope includes transitory subject matter such as carrier waves and signals, which have been held to be non-statutory.  Therefore claim 33 is directed towards non-statutory subject matter.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 16-19, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newstadt et al. (US PAP 10/657,971).

Consider claim 14, Newstadt teaches a system (abstract) comprising: 
one or more hardware processors, with memory coupled thereto and one or more network interfaces (col 5 lines 1-15, memory and processors); 
computer-readable media storing instructions that, when executed by the one or more hardware processors, implement an authentication service (col 4 lines 55-67, instructions stored in memory), the stored instructions comprising: 
first instructions that, when executed, cause the authentication service to receive voice signals being delivered to a recipient (col 5 lines 43-50, receiving voice call and extracting audio); 
second instructions that, when executed, cause features of the received voice signals to be conveyed to a plurality of vishing detectors, and respective scores to be received from the vishing detectors (col 5 lines 49-67, matching characteristics to determine trustworthiness scores, col 8 lines 45-53, trustworthiness scores may be calculated for each characteristic individually); 

two or more of fourth, fifth, and sixth instructions, wherein: 
the fourth instructions, when executed, implement a first one of the vishing detectors configured to first analyze the received voice signals for tampering, and to generate a first score of the scores based on the first analyzing (OPTIONAL); 
the fifth instructions, when executed, implement a second one of the vishing detectors configured to second analyze the received voice signals for content associated with vishing, and to generate a second score of the scores based on the second analyzing (col 7 lines 25-36, characteristics may include key words and turn of phrase, col 8 lines 45-53, trustworthiness scores may be calculated for each characteristic individually); and 
the sixth instructions, when executed, implement a third one of the vishing detectors configured to compare a voice profile of the received voice signals with a stored voice profile of a purported speaker of the received voice signals, and to generate a third score of the scores based on the comparing (col 7 lines 25-36 may include voice profile, col 9 lines 52-65, reputation database includes information to match characteristics and generate trustworthiness scores, including voice profile information col 8 lines 45-53, trustworthiness scores may be calculated for each characteristic individually).

Consider claim 16, Newstadt teaches the system of claim 14, wherein the stored instructions include the sixth instructions (col 7 lines 25-36 matching may include voice profile,), and the purported speaker is identified based on an identifier associated with a purported origin of the incoming voice call (col 9 lines 65- col 10-8, suspiciousness scores may be based on location of caller).

Consider claim 17, Newstadt teach The system of claim 14, further comprising: 
a software application running on a telephony device of the recipient and configured to generate an audible, visual, or haptic indication of the notification to the recipient (col 11 lines 40-45 audio or visual warning to recipient).

Consider claim 18, Newstadt teaches The system of claim 17, wherein the indication of the notification can have varying manifestation according to a type, likelihood, or estimated severity of the vishing threat (col 111 lines 35-50, visual or audio warning if score is low, and no warning if score is high).

Consider claim 19, Newstadt teaches the system of claim 17, wherein the telephony device is a mobile phone (col 6 lines 1-2, mobile phones).

Consider claim 33, Newstadt teaches one or more computer-readable media storing instructions that, when executed by the one or more hardware processors, implement an authentication service (col 4 lines 55-67, instructions stored in memory), the stored instructions comprising: 

second instructions that, when executed, cause features of the received voice signals to be conveyed to a plurality of vishing detectors, and respective scores to be received from the vishing detectors (col 5 lines 49-67, matching characteristics to determine trustworthiness scores, col 8 lines 45-53, trustworthiness scores may be calculated for each characteristic individually); 
third instructions that, when executed, cause the authentication service to transmit a real-time notification of a vishing threat based on the received scores (col 11 lines 24-50, warning user of vishing threat if scores are below threshold); and 
two or more of fourth, fifth, and sixth instructions, wherein: 
the fourth instructions, when executed, implement a first one of the vishing detectors configured to first analyze the received voice signals for tampering, and to generate a first score of the scores based on the first analyzing (OPTIONAL); 
the fifth instructions, when executed, implement a second one of the vishing detectors configured to second analyze the received voice signals for content associated with vishing, and to generate a second score of the scores based on the second analyzing (col 7 lines 25-36, characteristics may include key words and turn of phrase, col 8 lines 45-53, trustworthiness scores may be calculated for each characteristic individually); and 
the sixth instructions, when executed, implement a third one of the vishing detectors configured to compare a voice profile of the received voice signals with .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newstadt in view of Khoury et al. (US PAP 2018/0254046).

Consider claim 15, the system of claim 14, wherein the stored instructions include the fifth instructions (col 7 lines 25-36, characteristics may include key words and turn of phrase), and the received scores include the first score and the second score from the first and second vishing detectors respectively (col 8 lines 45-53, trustworthiness scores may be calculated for each characteristic individually).

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use spoofing detection as taught by Khoury as one of the multiple features of Newstadt in order to better detect fraudulent attacks (Khoury 0002).

Consider claim 32, Newstadt teaches the system of claim 14, wherein: 
the stored instructions include the fifth (col 7 lines 25-36, characteristics may include key words and turn of phrase) and sixth instructions (col 7 lines 25-36 may include voice profile, col 9 lines 52-65, reputation database includes information to match characteristics and generate trustworthiness scores, including voice profile information); Page 5 of 7
the first, second, and third scores are determined based on respective measures of likelihood (col 8 lines 45-53, trustworthiness scores may be calculated for each characteristic individually and then combined); and 
the real-time notification is dependent on a comparison of a given one of the measures of likelihood with a respective predetermined threshold (col 11 lines 24-50, warning user of vishing threat if scores are below threshold).
Newstadt does not specifically teach the stored instructions include the fourth instruction.

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use spoofing detection as taught by Khoury as one of the multiple features of Newstadt in order to better detect fraudulent attacks (Khoury 0002).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newstadt in view of Chandrasekaran et al. (US PAP 2019/0141183).

Consider claim 20, Newstadt teaches the system of claim 17 but does not specifically teach wherein the recipient is a call center agent.
In the same field of fraud detection, Chandrasekaran teaches wherein the recipient is a call center agent (0056, detecting fraudulent calls in a call center with an agent).
Therefore it would have been obvious to one or ordinary skill in the art at the time of effective filing to detect fraudulent calls as taught by Chandrasekaran in the system of Newstadt in order to reduce malicious activity and fraud within the call center environment (Chandrasekaran 0004).

Claims 27-29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newstadt in view of Seltzer et al. (An Investigation of Deep Neural Network Recognition for Noise Robust Speech Recognition).

Consider claim 27, Newstadt teaches the system of claim 14, wherein the received voice signals comprise a first voice signal (col 5 lines 43-50, receiving voice call and extracting audio), and the stored instructions include the fifth instructions (col 7 lines 25-36, characteristics may include key words and turn of phrase, col 8 lines 45-53, trustworthiness scores may be calculated for each characteristic individually) but does not specifically teach: 
extraction of a most likely sequence of words from the first voice signal; and 
input of the most likely sequence of words to a trained machine learning classifier to determine a measure of likelihood that the most likely sequence of words contains the content associated with vishing; and wherein the first score is dependent on the measure of likelihood.
In the same field of speech recognition, Seltzer teaches extraction of a most likely sequence of words from the first voice signal (section 2, section 4, performing speech recognition to extract most likely sequence of words); and 
input of the most likely sequence of words to a trained machine learning classifier to determine a measure of likelihood that the most likely sequence of words contains the content associated with vishing; and wherein the first score is dependent on the measure of likelihood (section 2, using an DNN-HMM to output likelihoods of estimated sequences).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a DNN-HMM to recognize speech as taught by Seltzer in the 

Consider claim 28, Newstadt and Seltzer teaches the system of claim 27, wherein the trained machine learning classifier is trained using a training dataset comprising first word patterns from recorded vishing communications and second word patterns from recorded legitimate communications (Newstadt col 9 lines 8-15, training examples of suspicious and benign calls, Seltzer, section 2.2. training, ).

Consider claim 29, Seltzer teaches the system of claim 27, wherein the fifth instructions are configured to implement the extraction by: 
inputting the first voice signal to a neural network to obtain senone posterior probabilities (section 2.1 using DNN to extract posterior probabilities); and 
inputting the senone posterior probabilities to a speech decoder to determine the most likely sequence of words (section 2.3 using HMM to extract sequences).

Consider claim 31, Seltzer teaches The system of claim 29, wherein the speech decoder incorporates a weighted finite state transducer (WFST) and generates a lattice of alternative word sequences including a path that is the most likely sequence of words (section 2, and section 4, using an HMM which is an weighted finite state transducer that by definition fins the most likely sequence of works through a word lattice).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newstadt and Seltzer as applied to claim 29 above, and further in view of Bhat et al. (Dysrthric Speech Recognition using Time-delay Neural Network based Denoising Autoencoder).

Consider claim 30, Newstadt and Seltzer teach The system of claim 29, wherein the neural network is implementing a hybrid acoustic model comprising a deep neural network (DNN) and a hidden Markov model (HMM) (Seltzer section 2).
However Newstadt and Seltzer do not specifically teach the neural network is a time-delay neural network (TDNN).
IN the same field of speech recognition using DNN-HMM systems, Bhat teaches the neural network is a time-delay neural network (TDNN) (section 2 and 3, figure 3, using TDNN for speech recognition in a an DNN-HMM architecture).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a TDNN in the system of Bhat in the system of Newstadt and Seltzer in order to increase speech recognition performance (Bhat abstract).

Allowable Subject Matter
Claims 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  

Consider claim 21, Newstadt teaches the system of claim 14, wherein the received voice signals comprise a first voice signal (col 5 lines 43-50, receiving voice call and extracting audio), and but does not specifically teach the stored instructions include the fourth instructions.
In the same field of vishing detection, Khoury teaches wherein the stored instructions include the fourth instructions (0003-0006, detecting whether the voice signal has been spoofed or if it is an original voice signal),
wherein the first score is dependent on the measure of likelihood (0047, likelihood of being spoofed of genuine).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use spoofing detection as taught by Khoury as one of the multiple features of Newstadt in order to better detect fraudulent attacks (Khoury 0002).
Newstadt and Khoury do not specifically teach. 
determination of a measure of likelihood that the first voice signal has been tampered with, by evaluating deep scattering spectra (DSS) features and shifted delta cepstra (SDC) features of the first voice signal.
In the same field of vishing detection, Sriskandaraja (Front-End for Antispoofing Countermeasures in Speaker Verification: Scattering Spectral Decomposition) teaches determination of a measure of likelihood that the first voice signal has been tampered with, by evaluating deep scattering spectra (DSS) features (Section IV and abstract, spoofing detection using DSS features).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use DSS features as taught by Sriskandaraja in the system of 
However the prior art of record does not teach or fairly suggest the limitations of “determination of a measure of likelihood that the first voice signal has been tampered with, by evaluating deep scattering spectra (DSS) features and shifted delta cepstra (SDC) features of the first voice signal.”  Therefore claim 21 contains allowable subject matter.

Claims 22-26 depend on and further limit claim 21 and therefore contain allowable subject matter as well. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Allen et al. (US PAP 2016/0104485) teaching an alternate Vishing detection method, and Fousek et al. (US PAP 2015/0317900 also teaches using Deep Scattering Spectrum features, but for speech recognition).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/           Primary Examiner, Art Unit 2655